Citation Nr: 1127534	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a psychiatric disorder manifested by schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.K.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal. The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran has not contended during the course of the current appeal that his claimed in-service disease and stressors have specifically caused PTSD, nor does the evidence of record indicate such.  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder other than PTSD, to include a disorder manifested by schizoaffective disorder.

A hearing was held in July 2007 before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript has been associated with the claims file.

In September 2008 and September 2010, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in March 2010 and March 2011 supplemental statements of the case (SSOCs). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.





FINDING OF FACT

The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed psychiatric disorder and his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2008 and September 2010, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) or AMC to obtain all pertinent VA treatment records and associate them with the Veteran's claims folder as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, treatment records from the Iowa City VA Medical Center were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was provided a VA psychiatric examination, and a report of the examination was associated with his claims folder.  The Veteran's psychiatric disorder claim was readjudicated via the March 2010 and March 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in March 2004, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in March 2010 and March 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in March 2009 with a supplemental opinion provided in February 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report and supplemental opinion are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board observes that the Veteran indicated that he received treatment for his psychiatric disorder at a VA medical center from 1981 to May 1984.  However, a Memorandum from the RO dated in May 2006 indicates that these records are unavailable.  The Veteran was advised in a May 9, 2009 letter that these records are not available and that he should submit them if they were in his possession.  As evidenced by the claims folder, the Veteran did not submit any of these records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the VA treatment records from 1981 to May 1984.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in July 2007.

Accordingly, the Board will proceed to a decision.

Service connection for an acquired psychiatric disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Board notes that a VA treatment record dated in July 1984 documents the Veteran's complaints of psychiatric symptomatology during his grade school years.  The Veteran also reported treatment during grade school at the July 2007 Board hearing.  Additionally, the February 2011 VA examiner indicated in her report that the Veteran "has a genetic predisposition to [the psychiatric disorder] as his brother experienced some form of delusions ... It appears to me that [V]eteran had a predisposition to the disorder based on family [history] and that it formerly manifested several years after he completed active duty service."    

To the extent that there is a question as to whether the Veteran had a preexisting psychiatric disorder that was aggravated by service, the Board notes that no psychiatric disorder was noted on the Veteran's May 1978 service enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the acquired psychiatric disorder pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records do not document the presence of a psychiatric disorder or symptoms that may be attributable thereto.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service.  As to Hickson element (1), the competent medical evidence of record demonstrates diagnoses of schizoaffective disorder and bipolar disorder.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board observes that the Veteran testified that at the end of his military service, he was "burnt out, tired, [and] depressed."  See the July 2007 Board hearing transcript, page 8.  Additionally, the Veteran testified that during his period of military service in Germany, a grenade landed near him and he threw it back in the direction it came from and exploded.  Id. at page 21.  Although the Veteran's service treatment records do not reflect complaints of or treatment for a psychiatric disorder, to include the Veteran's reported depression, the Board notes that the Veteran is competent to attest to handling a grenade.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of handling a live grenade.  There is nothing in the claims folder to suggest that the Veteran did not handle a live grenade as described.  Accordingly, Hickson element (2) is arguably met.  

With respect to medical evidence showing manifestations of an acquired psychiatric disorder during the one-year presumptive period after the Veteran's separation from service, the evidence does not show psychiatric symptomatology consistent with 
occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication as contemplated by a compensable evaluation.  On the contrary, the record does not reflect any complaints or medical evidence of a psychiatric disability prior to May 1984 (three years after his separation from active service).  Moreover, the March 2009 VA examiner concluded after examination of the Veteran and consideration of his medical history, that "it is NOT at least as likely as not that schizoaffective condition manifested to a degree of ten percent or more within one year following the [V]eteran's separation from the service."  The March 2009 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].   Based on the foregoing, the Board concludes that service connection on a presumptive basis is not warranted.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's acquired psychiatric disorder is not related to his military service.

The Board also notes that the February 2011 VA examiner reported that "stressors [during the Veteran's active duty service] may have made him vulnerable so that his condition manifested within several years following his discharge from the military. (emphasis added)."  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, the February 2011 VA examiner stated: "I cannot say, in light of the service and post-service medical evidence [of] record, whether it is at least as likely as not that the [V]eteran's current schizoaffective disorder is etiologically related to his active service ... I would rather state that [V]eteran's current schizoaffective disorder is not likely due to or caused by his active duty service ..."  The examiner's rationale for her conclusion was based on a review of the Veteran's claims folder and consideration of the Veteran's medical history, to include the onset of the Veteran's psychiatric disorder.  The examiner specifically noted the Veteran's testimony that he was not treated for a psychiatric disorder in service as well as a psychiatric discharge summary dated on December 2001 indicating that the Veteran's first hospitalization for the psychiatric disorder was in 1986 and that he had a "history of psychotic symptoms and obsessive ritualistic behaviors dating back to at least 1987."      

Review of the February 2011 VA opinion shows that the opinion reached therein with respect to whether the Veteran's psychiatric disorder was manifested during military service was based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the February 2011 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a psychiatric disorder for multiple years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and postservice psychiatric treatment, and determined that the Veteran's current psychiatric disorder is not caused by his military service.   

There are of record medical opinions which appear to support the Veteran's claim.    Specifically, the Board notes that D.T. stated in a letter dated August 2006 that after noting the absence of treatment for a psychiatric disorder during the Veteran's military service and the diagnosis of adjustment disorder and mixed emotional features and schizotypal personality disorder in 1984, "I have a difficult time believing that [the Veteran] suddenly had this disorder.  He surely had these symptoms in the service, but may have not been properly diagnosed. (emphasis added)."  Medical opinions expressed in speculative language, such as the opinion proffered by D.T., do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Additionally, K.K., a licensed nurse who treats the Veteran at the Iowa City VA medical center provided testimony at the July 2007 Board hearing indicating that the Veteran's current psychiatric disorder is related to his military service.  The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the opinions of D.T. and K.K. to be of minimal probative value.  Crucially, in rendering his opinion, D.T. indicated that he and K.K. only reviewed VA medical records from 1994 to 1997, and K.K. testified that she consulted with the Veteran's sister and mother.  See the July 2007 Board hearing transcript, page 15; see also the VA treatment letter from D.T. dated in August 2006.  There is no indication that K.K. reviewed or considered the Veteran's entire medical history.  

In contrast, the February 2011 VA examiner reviewed the Veteran's entire medical history, to include his service treatment records.  Moreover, though not disparaging the qualifications of K.K., a registered nurse practitioner, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than that of the VA examiner, a licensed psychiatrist, who specifically stated that the Veteran's psychiatric disorder is not due to his military service.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Accordingly, the Board finds the opinions of the February 2011 VA examiner to be of greater probative value than the opinions of D.T. and K.K. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depression and hearing voices in his head), as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current psychiatric disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his psychiatric disorder and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  However, the first postservice evidence of complaint of, or treatment for, a psychiatric disorder is dated in May 1984.  See a VA treatment record dated in May 1984.  This was three years after the Veteran left service in May 1981.    

While the Veteran is competent to report depression and hearing voices in his head over the years since service, the Board notes that a service disposition form dated in March 1981 indicates that after review of his service treatment records, a separation examination was not required.  Further, the Veteran did not report any psychiatric disability on a dental health questionnaire dated in March 1981 prior to separation from service.  The Board therefore finds that his current statements regarding a continuity of a psychiatric disorder since service are not credible.  His March 1981 disposition form and dental health questionnaire contradict any current assertion that his current psychiatric disorder was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a psychiatric disorder for multiple years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder.  The benefit sought on appeal is accordingly denied.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a psychiatric disorder manifested by schizoaffective disorder, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


